Title: To Alexander Hamilton from William Ellery, [14–21] September 1792
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] September [14–21] 1792. “Your circular Letter of the 27th. of the last month, I received on the 14th of this month. Its contents will be duly attended to.… I wish to be informed whether shaken casks exported in order to be set up and filled with West India Produce for importation into the United States; and Hay, Oats or other Provender for Live Stock are to be noticed in the Returns of Exports and their value.…”
